Citation Nr: 1228634	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  11-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for right knee disability.

2. Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to April 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Virtual VA paperless claims processing system contains electronic copies of VA treatment dated from May 2010 to November 2010, and information indicating that the Veteran receives Social Security Administration (SSA) disability benefits, with an indicated disability onset date of April 14, 1994. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO previously denied the Veteran's claim for service connection for right knee disability in December 2005; a notice of disagreement was not received within one year of notice of that determination.

2. In connection with his current application to reopen his claim for service connection for right knee disability, the Veteran has for the first time asserted that he did not experience a right knee disorder at entrance into active service and that he has experienced right knee disability from the date of his documented in-service December 1953 right knee injury forward.

3. The Veteran is competent to report that he did not experience right knee symptoms at entrance into service, and the July 1953 service entrance examination is competent medical evidence to support this lay evidence.

4. The Veteran is competent to report that he has experienced permanent right knee disability since the time of his in-service December 1953 injury to the right knee, and a February 1954 Medical Board report is competent medical evidence to support this lay evidence.

5. The Veteran's lay assertions that he did not experience a right knee disorder at entrance into active service and that he has experienced right knee disability from active service forward constitute new evidence, relate to previously unestablished facts necessary to substantiate his claim and, when considered in relation to evidence previously of record, and under current law, including presumption of sound condition upon entry into service, raise a reasonable possibility of substantiating his claim.


CONCLUSIONS OF LAW

1. The December 2005 RO rating decision that denied a claim for service connection for right knee disability is final.  38 U.S.C.A. § 7105 (West 2002).
 
2. Evidence received since the December 2005 RO rating decision that denied service connection for right knee disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim for service connection for right knee disability.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Claim Reopened

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

If new and material evidence has been received with respect to a claim which has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Service treatment records indicate that at the Veteran's service entrance examination in July 1953 his lower extremities were clinically evaluated as normal.

Service treatment records further indicate that in December 1953 the Veteran sprained his right knee.  The next day he was admitted for hospital treatment for pain and swelling of the right knee.  The Veteran provided a history of having fallen off a horse six years earlier, with subsequent frequent episodes of intermittent disability both before and during service.  When admitted for hospitalization in December 1953 he was ambulatory with right knee joint effusion and atrophy.  X-rays showed a large fragment of bone detached from the medial femoral condyle, indicated to be characteristic of longstanding osteochondritis dissecans.  Days later he underwent an arthrotomy and excision of the detached fragment.  During his recovery his psychiatric condition became a focus of concern, and he was transferred to the neuropsychiatric service for inpatient psychiatric treatment, apparently through at least February 25, 1954, and perhaps into March.  

A February 1954 Medical Board report states that it was the opinion of the orthopedic department that the diagnosis of osteochondritis dissecans was correct, that this condition existed prior to enlistment, and that it was not aggravated during service; and also that the condition rendered the Veteran unfit for further service.  The Medical Board concurred in the orthopedic department's findings.  The Veteran's lower extremities and psychiatric condition were both profiled a "4" in the February 1954 Medical Board report, and the disabilities were considered to be permanent.  

A profile of "4" represents a medical condition or physical defect which is below the level of medical fitness for retention in the military service.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Veteran was honorably discharged from service as unfit for duty in April 1954.

A June 1954 VA treatment record reflects that the Veteran sought post-service treatment for right knee disability.  The treating clinician commented that the Veteran was "obviously faking more disability than he actually has," so that it was impossible to conduct an adequate examination.  The orthopedist recommended that the Veteran receive treatment consisting of exercises and encouragement to move the knee, and opined that the Veteran had no orthopedic problem.  X-rays were noted to be negative.  The examiner further commented that the Veteran needed psychiatric therapy.

In August 1954, the Veteran underwent a VA examination of his right knee, at which a history of the Veteran having fallen off of a horse eight years earlier was taken. He indicated he stepped in a hole during service in December 1953 and injured the right knee, and it still hurt.  The VA examiner found that the surgery had been successful and that there were no residual symptoms of the right knee.  

Also in August 1954 the RO denied the Veteran's claim essentially on the basis that the condition existed prior to service and that there was no residual disability.  See 38 U.S.C.A. § 7105.

In May 1964 the RO again denied the Veteran's claim for service connection for right knee disability, on the basis that the Veteran's in-service acute episode of knee injury during service did not aggravate his pre-existing injury to the knee, and on the basis that there was no residual disability of the old injury.  The rating decision is phrased as a denial on the merits of the claim, rather than as a denial based on the lack of receipt of new and material evidence.  A notice of disagreement was not received within one year of June 1964 notice of the decision and the decision became final.  See 38 U.S.C.A. § 7105.

In April 2005 the Veteran sought to reopen his claim for service connection for right knee disability.   

A September 2004 private treatment record, received in April 2005, includes a medical history of status post back surgery and bilateral knee surgery.

In December 2005 the RO denied the Veteran' claim for service connection for right knee disability on  the basis that newly received evidence was not new and material because it did not demonstrate that the Veteran's osteochondritis dissecans of the right knee was incurred or aggravated by military service.  The Veteran did not submit a notice of disagreement within one year of the December 2005 RO rating decision and it became final.  See 38 U.S.C.A. § 7105.

In a February 2010 statement the Veteran again sought to reopen his claim for service connection for right knee disability.  He described the in-service injury as involving immediate pain and swelling of the right knee which was persistent until hospital admission.  He described himself as wheelchair bound and in constant pain due to his right knee.

Recent VA and private treatment records reflect that the Veteran is wheelchair-bound, apparently due to several physical ailments, including cerebrovascular accidents, coronary artery disease, and back disability.

In a written statement in March 2010 the Veteran disagreed with findings in his service treatment records that his right knee disorder preexisted service.  He asserted that if he had a bad knee at entrance into service he would never have been admitted in the service.  He further asserted that whether or not he had a preexisting condition prior to service, he experienced a documented injury to the right knee during service, in December 1953. He added that he had been plagued by episodes of pain and stiffness of the right knee from December 1953 through the current time.

The Board considers the March 2010 statement from the Veteran, aspects of which he has repeated on several occasion in written statements since that time, to be new and material evidence.  The Veteran is competent to report that he did not experience knee disability at entrance into service, and this is consistent with his July 1953 service entrance examination report, as he points out.  The Veteran is further competent to assert that he had pain and swelling on injury of his knee in December 1953, and this too is consistent with the service treatment records.  The Veteran is competent to report that he has experienced right knee symptoms from active service forward, and this is consistent with the findings and medical profile of "4" for the right knee in the February 1954 Medical Board report.  Further, the credibility of the Veteran's March 2010 statements is presumed for the purpose of determining whether the claim for service connection for right knee disability should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under these facts and under current law, the soundness of the Veteran's right knee is presumed upon entry into active service.  In order to rebut this presumption, it must be shown by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service.  See 38 U.S.C.A. § 1111 (presumption of sound condition); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

In sum, in the context of the presumption of sound condition upon entry into service and the evidence previously of record, the March 2010 lay evidence received from the Veteran, where he for the first time describes personally experiencing no disability of the right knee at entrance into service in July 1953, and permanent disability from the date of the in-service December 1953 right knee injury forward, raises a reasonable possibility of substantiating the claim for service connection for right knee disability.  Accordingly, the Board finds that new and material evidence has been received and that reopening of the claim for service connection for right knee disability is warranted.  See 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim for service connection for right knee disability is reopened.


REMAND

As noted above, information associated with the Virtual VA claims processing system indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Unless there is evidence to show that that the SSA disability records are not relevant to the Veteran's right knee disability, they should be sought by the RO/AMC.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Also, the Veteran has sought to obtain from the service department his records of hospitalization during active service, including for right knee injury and surgery.  Although certain of the records have been obtained, it appears unlikely that the full records of greater than three months of hospitalization have been received.  Since the Veteran's period of hospitalization was for both right knee surgery and psychiatric observation, the RO/AMC should contact all necessary sources to obtain the Veteran's records of inpatient hospitalization and psychiatric treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

As is discussed at length above, there is competent lay and medical evidence of an in-service injury and resulting disability from active service forward.  A VA examination and opinion in this matter is therefore warranted.  See 38 U.S.C.A. 5103A(d).  The opinion must be sufficient for adjudication of the claim on appeal in the context of the presumption of sound condition upon entry into active service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for RIGHT KNEE DISABILITY from the time of his discharge from active service forward.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain all service treatment records of psychiatric treatment and in-patient hospitalization.

These records must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

3.  Unless information is obtained to indicate that the Veteran's SSA disability records would not be relevant to his claim for service connection for right knee disability, contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

4.  The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine whether the Veteran has current right knee disability that began during active service, was chronically worsened during service, or is related to any incident of service. 

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The records reviewed by the VA examiner must include the Veteran's service entrance examination, which indicates that clinical evaluation of the right knee was normal; a December 1953 report of surgery on the right knee and associated pathology report; and a February 1954 Medical Board Report, which includes a physical profile of "4" for the lower extremities and a finding that the Veteran was rendered unfit for duty as a result of this right knee disability.

(d) The records reviewed must include a June 1954 record of VA treatment and examination of the right knee.

(e) The examiner must take a complete history from the Veteran of the onset, nature and symptoms of his right knee disability.

(f) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(g) The examiner must state whether the Veteran has a current right knee disability, and if so, provide a diagnosis for all current right knee disorders.

(h) The examiner must state whether from a medical perspective it is obvious and beyond reasonable dispute that the Veteran had a right knee disorder upon entering active service.

(i) The examiner must state whether from a medical perspective it is obvious and beyond reasonable dispute that the Veteran's right knee disorder was not chronically worsened as a result of active service.

(j) The examiner must provide an opinion as to whether the Veteran has a right knee disorder that began during active service, is related to any incident of service, or has been present from active service forward.

(k) The examiner must provide an opinion as to whether the Veteran has arthritis of the right knee that began within one year after discharge from active service.

(l) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions.

4. Readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


